Title: To John Adams from William Tudor, 16 March 1777
From: Tudor, William
To: Adams, John


     
      Dr. Sir
      Morris Town 16th. March 1777
     
     Since the Return of one half their Troops from Rhode Island I think the Enemy must be full 10,000 Men. They have only two out Posts Bonam Town and Piscatuqua which are too near their main Body to be surpriz’d, were the Detachments at those Posts less vigilant than they are. The Enemy never sleep with their Cloaths off, and are always prepared for an Attack. They have been continually harrassed since the beginning of January and their Duty has been severe in extreme. But we have no Men to make a single Offensive Step with any Probability of Success. The Time of almost the whole Militia is out, and I very much Doubt whether we shall have by the middle of this Week 3000 Men between Hudson’s River and the Deleware.
     When I spoke of Fort W—— I did not refer to the poor Defence made by Col. Magaw, but to the Generalship of leaving such a Number of Men to be penn’d up by the Enemy’s whole Force, without leaving any Avenue to afford them the least Assistance.
     Your Appointment of General Lincoln is approv’d of here. He was considered at Head Quarters last Fall as an industrious vigilant and brave Man. The making V—— a Brigadier is regretted.
     I am sensible that the Enemy have great Difficulties to encounter, and Perplexities to embarrass their Movements. If they push for Philadelphia they must evacuate the Jersies intirely, because Brunswick and Amboy are Posts too distant to be occupied by small Detachments, and they can’t leave more than a thousand Men in each, who seperately attack’d would be easily defeated. But there is no Object in the Back of this Colony to draw their Attention. The getting Possession of Philadelphia the largest Town in America would reanimate their Troops, give fresh Spirits to the British Administration, and make a greater Eclat in Europe than such an Acquisition would deserve. Howe knows that a ¼ of Pennsilvania are Quakers and that 99 in a 100 of them are his Friends. Genl. Howe must make some great Movement for his own Reputation, and there are certainly more Reasons for his directing his Course that Way than any other.
     Yesterday Week a Party of Militia had a Skirmish with the Enemy, they kill’d several of them, took 4 Prisoners and a Waggon with some Trifles of Provision. We had two wounded. Within 8 Days we have had upwards of 30 Deserters from the Enemy. They say the British Troops are healthy, but that the Hessians are dying fast with a Yellow or black Fever.
     Have you no Complaints against Admiral Hopkins? We have here very heavy ones.
     You say Troops are coming in from all Quarters. I wish we could see some arrive. It is true that they are going away from all Quarters. (Militia I mean, that wretched Substitute of a regular Army.)
     I am exceeding sorry that the Masstts. State have made a restraining Act confining the Use of all foreign Articles, except those for the Use of the Army, to themselves. This has occasioned more Resentment than any Thing since the British restraining Act. It is not only called sordid, selfish Policy, but complain’d as ungenerous and ungratefull. For at the Time when Boston was without Trade the other Colonies largely contributed to their Support. The Bay Government, say many, has more Trade, at least gets more Money than all the rest of the Continent together, and are determined that no Body shall receive any Benefit from it but themselves. Pray what does Congress think of it? I wish the Act may be soon repealed, otherwise the Consequences may be exceeding prejudicial to the Union on which alone our Safety depends.
     Two other Acts pass’d the Same Session, stating the Prices of Merchandize and Provisions, they will find as impossible to execute as they would to inforce sumptuary Laws. Trade must be free, or People will not trade at all.
    